Citation Nr: 1542884	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-33 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a heart disability.


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to June 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a Travel Board hearing in July 2015.  He failed (without providing cause) to report for the hearing.  Accordingly, his hearing request is deemed withdrawn.

The Board also notes that the Veteran submitted additional evidence after the November 2013 statement of the case (SOC) was issued. This evidence is subject to initial review by the Board since the Veteran perfected his appeal after February 2, 2013, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

A preliminary review of the record found that further development is necessary before the claim on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

This matter arises from VA's special review of the Veteran's claims file in accordance with Nehmer v. U. S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991).   In March 2011, the RO sent the Veteran a letter alerting him that his case was identified as a "potential Nehmer class-member case" based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam. 

On July 2009 VA heart examination, atrial fibrillation, chest pain, and carotid artery disease were diagnosed.  There was no evidence of myocardial infarction or congestive heart disease.  The examiner opined that the Veteran's claimed heart condition was not caused by or the result of his diabetes as these conditions pre-existed his [now] service-connected diabetes.  The opinion did not address whether his heart disability was aggravated by his service-connected diabetes, or whether it was directly related to service, to include as due to exposure to herbicides therein.

On April 2012 VA heart examination, the Veteran reported that he had a recent stress test in the civilian sector that showed no blocked arteries in his heart.  On examination and by history, there was no evidence of coronary artery disease, congestive heart failure, or myocardial infarction.  The examiner also opined that none of his heart conditions qualified within the generally accepted medical definition for ischemic heart disease.  Atrial fibrillation and atrial flutter were diagnosed; the examiner opined that the etiologies for those conditions were "multifactorial" but did not identify any specific etiology.  He did not address whether the Veteran's heart disability was aggravated by his service-connected diabetes, or whether it was directly related to service, to include as due to exposure to herbicides therein.  

While the Board notes that there is no evidence that he has ischemic heart disease, the Veteran can still establish service connection by showing that he has a heart disability that is directly related to service, without the benefit of the presumptive provisions of 38 C.F.R. § 3.309(e), or that is caused or aggravated by a service-connected disability.  Accordingly, he must be afforded a new VA examination.  See Barr, 21 Vet. App. at 311.

Additionally, during his March 2012 VA examination, the Veteran referred to a recent stress test performed by a civilian doctor.  Records of such testing are not associated with the record, and do not appear to have been sought.  As records of such treatment may contain pertinent information, they should be secured.  Additionally, records of any VA treatment he may have received for a heart disability are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and/or treatment he has received for his heart disabilities (records of which are not already associated with the file), and to provide any releases necessary for VA to secure private records of such treatment or evaluation.  The AOJ should secure for the record complete clinical records of all such evaluations and treatment from all providers identified, to include 2012 stress test results.

2.  Thereafter, the AOJ should arrange for an appropriate examination to determine the nature and likely etiology of his diagnosed heart disabilities.  The entire record must be reviewed by the examiner.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Identify (by diagnosis) each of the Veteran's heart disabilities.  In particular, the examiner is asked to identify whether the Veteran has ischemic heart disease, including, but not limited to, acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  

(b) As to each diagnosed heart disability, to include carotid artery disease, atrial fibrillation and atrial flutter, is it at least as likely as not (a 50% or better probability) that such was related to his service, to include as due to exposure to Agent Orange/herbicides therein?

(c) If not, is it at least as likely as not (a 50% or better probability) that such heart disability was aggravated (worsened beyond the natural progression) by his service-connected diabetes mellitus? 

If the examiner finds that any heart disability was aggravated by his service-connected diabetes, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation.  The examiner should explain the rationale for all opinions, citing to supporting factual data and medical literature as deemed appropriate.  

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

